Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 5, in the reply filed on March 19, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 4 and 6-8 are withdrawn from consideration as being directed to a non-elected invention. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015-206074 (‘074).
	Regarding claim 1, JP ‘074 teaches a tin or tin alloy electroplating bath, comprising: 
(A) a soluble salt of a stannous salt or a mixture of a stannous salt (= soluble stannous salt) and a salt of a metal selected from zinc, nickel, bismuth, cobalt, indium, antimony, gold, silver, copper and lead (= soluble copper salt); 
(B) an acid or a salt thereof (= inorganic acid) [ƿ [0009]]; and 
(C) a branched polyoxyalkylene compound selected from the group consisting of the following compounds (C1), (C2), (C3), (C4) and (C5): 
(C1) an alkylene oxide adduct of aliphatic monoamine in which a plurality of oxyalkylene chains are bonded to a nitrogen atom of an amine structure in a molecule; 
(C2) an alkylene oxide adduct of aliphatic polyamine in which a plurality of oxyalkylene chains are bonded to at least one nitrogen atom of an amine structure in a molecule, excluding an ethylene oxide/propylene oxide adduct of ethylenediamine; 
(C3) an alkylene oxide adduct of trimethylolalkane or triethylolalkane in which 
oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; 
(C4) an alkylene oxide adduct of glycerin in which oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; and 
(C5) an alkylene oxide adduct of polyglycerin in which oxyalkylene chains are 

respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule (= polyoxyethylene lauryl amine) [ƿ [0020]].
	Regarding claim 2, JP ‘074 teaches wherein regarding the branched polyoxyalkylene compound (C), 
the compound (C1) is at least one selected from polyoxyethylene laurylamine, polyoxyethylene polyoxypropylene laurylamine, polyoxyethylene polyoxypropylene stearylamine and polyoxyethylene polyoxypropylene oleylamine, 
the compound (C2) is at least one selected from polyoxyethylene stearylpropylenediamine, propylenediamine polyoxyethylene polyoxypropylene, propylenediamine polyoxyethylene, propylenediamine polyoxypropylene, ethylenediamine polyoxyethylene and ethylenediamine polyoxypropylene, 
the compound (C3) is trimethylolpropane tripolyoxyethylene ether, 
the compound (C4) is polyoxypropylene glycerol ether, and 
the compound (C5) is polyoxypropylene polyglyceryl ether (= polyoxyethylene lauryl 
amine) [ƿ [0020]].
	Regarding claim 3, JP ‘074 teaches the tin or tin alloy electroplating bath further comprising: 
at least one complexing agent (D) selected from a sulfide compound selected from the following compound (a), compound (b) and compound (c); a heterocyclic sulfur-containing compound corresponding to the following compound (d); oxycarboxylic acid; polycarboxylic acid; aminocarboxylic acid; pyrophosphoric acid; polyamine; amino alcohol; and salts thereof: 

(a) an aliphatic sulfide compound represented by the following formula (a):
				Xn-R1-S-(CH2CH2S)m-R2-Xn	(a)
in which R1 and R2 are C2-C4 alkylene; X is selected from OH, SO3H, SO3M in which M is an alkali 
metal, ammonia or amine, NRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and CONRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and may be bonded to any carbon atom in an alkylene chain included in R1 and R2; m is an integer of 1 to 2; and n is an integer of 1 to 4; 
(b) an aliphatic sulfide compound represented by the following formula (b):
 			H-(OA)n-S-(OA)n-H	(b) 
in which A is ethylene or propylene with a hydroxyl group optionally bonded to a carbon atom included in an ethylene or propylene chain; and n is an integer of 1 to 25; 
(c) an aromatic sulfide compound having one or repeated mono-, di- or trisulfide bond, and having one or more basic nitrogen atoms in at least one of atom groups disposed on both sides of the bond and selected from aliphatic, alicyclic, aromatic ring and heterocyclic atoms; and 
(d) a heterocyclic sulfur-containing compound that has a monocyclic heterocyclic group or a fused heterocyclic group containing 1 to 5 atoms of at least one selected from nitrogen, sulfur and oxygen, excluding pyridine, morpholine, benzimidazole, benzothiazole and benzoxazole ring groups, and the monocyclic heterocyclic group or the fused heterocyclic group being any one of heterocyclic groups selected from tetrazole, triazole, thiazole, thiadiazole, imidazole, quinoline, furan, morpholine, thiophen, pyridine, oxazole, oxadiazole, pyrrole, pyrazole, pyrazine, isothiazole, isoxazole, pyrazolidine, pyrimidine, pyridazine, pyrrolidine, 

indolizine, indole, isoindole, indazole, purine, isoquinoline, naphthyridine, quinoxaline, carbazole, phenanthroline, phenazine, phenothiazine, phenoxazine, phenanthridine, pyrroline, imidazolidine, pyrazoline, imidazoline, piperidine, piperazine, indoline and thianthrene, and 
that has a sulfide group or a mercapto group bonded adjacently to the heterocyclic group (= the alkaline metal salt of citrate, tartaric acid, malic acid and lactic acid) [ƿ [0019]].
	Regarding claim 5, JP ‘074 teaches the tin or tin alloy electroplating bath further comprising at least one additive selected from a surfactant, an antioxidant, a brightening agent, a semi-brightening agent, a pH adjusting agent and an antifoaming agent (= can contain the component which can be added in conventional copper-tin alloy plating liquid such as pH adjusters and smoothing agents) [ƿ [0022]).

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having 
ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

II.	Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 11-021693 (‘693).

	Regarding claim 1, JP ‘693 teaches a tin or tin alloy electroplating bath, comprising: 
(A) a soluble salt of a stannous salt or a mixture of a stannous salt (= a source of 2 valent tin of non-cyanide) [ƿ [0021]] and a salt of a metal selected from zinc, nickel, bismuth, cobalt, indium, antimony, gold, silver, copper and lead (= a source of non-cyanide divalent silver) [ƿ [0029]]; 
(B) an acid or a salt thereof (= a conductive salt of sulfuric acid, hydrochloric acid or sulfonic acid) [ƿ [0051]]; and 
(C) a branched polyoxyalkylene compound selected from the group consisting of the following compounds (C1), (C2), (C3), (C4) and (C5): 
(C1) an alkylene oxide adduct of aliphatic monoamine in which a plurality of oxyalkylene chains are bonded to a nitrogen atom of an amine structure in a molecule; 
(C2) an alkylene oxide adduct of aliphatic polyamine in which a plurality of oxyalkylene chains are bonded to at least one nitrogen atom of an amine structure in a molecule, excluding an ethylene oxide/propylene oxide adduct of ethylenediamine; 
(C3) an alkylene oxide adduct of trimethylolalkane or triethylolalkane in which 
oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; 
(C4) an alkylene oxide adduct of glycerin in which oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; and 
(C5) an alkylene oxide adduct of polyglycerin in which oxyalkylene chains are 

respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule (= an ethylene oxide and/or propylene oxide adduct of an alkyl (or alkenyl) amine (or an amide) of the formula: 

    PNG
    media_image1.png
    231
    383
    media_image1.png
    Greyscale

wherein A and B represent -CH2CH2O- or -CH2C(CH3)HO-, and their positions is not limited; m1, m2, m3, n1, n2, n3 and n4 are integers and are m1+m2+m3+m4 = 5-70, n1+n2+n3+n4 = 5-70; each of m1,m2 and n1,n2 independently represents an integer of 0 to 6. However, m1 and n1, and also, m2 and n2 is within the limits of 1-6. X represents an integer of 2 or 3; R represents a hydrogen atom, a C1-C30 alkyl group or a C2-C30 alkenyl group) [ƿ [0064]].
	Regarding claim 3, JP ‘693 teaches the tin or tin alloy electroplating bath further comprising: 
at least one complexing agent (D) selected from a sulfide compound selected from the following compound (a), compound (b) and compound (c); a heterocyclic sulfur-containing compound corresponding to the following compound (d); oxycarboxylic acid; polycarboxylic acid; aminocarboxylic acid; pyrophosphoric acid; polyamine; amino alcohol; and salts thereof: 
(a) an aliphatic sulfide compound represented by the following formula (a):

				Xn-R1-S-(CH2CH2S)m-R2-Xn	(a)
in which R1 and R2 are C2-C4 alkylene; X is selected from OH, SO3H, SO3M in which M is an alkali metal, ammonia or amine, NRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and CONRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and may be bonded to any carbon atom in an alkylene chain included in R1 and R2; m is an integer of 1 to 2; and n is an integer of 1 to 4; 
(b) an aliphatic sulfide compound represented by the following formula (b):
 			H-(OA)n-S-(OA)n-H	(b) 
in which A is ethylene or propylene with a hydroxyl group optionally bonded to a carbon atom included in an ethylene or propylene chain; and n is an integer of 1 to 25; 
(c) an aromatic sulfide compound having one or repeated mono-, di- or trisulfide bond, and having one or more basic nitrogen atoms in at least one of atom groups disposed on both sides of the bond and selected from aliphatic, alicyclic, aromatic ring and heterocyclic atoms; and 
(d) a heterocyclic sulfur-containing compound that has a monocyclic heterocyclic group or a fused heterocyclic group containing 1 to 5 atoms of at least one selected from nitrogen, sulfur and oxygen, excluding pyridine, morpholine, benzimidazole, benzothiazole and benzoxazole ring groups, and the monocyclic heterocyclic group or the fused heterocyclic group being any one of heterocyclic groups selected from tetrazole, triazole, thiazole, thiadiazole, imidazole, quinoline, furan, morpholine, thiophen, pyridine, oxazole, oxadiazole, pyrrole, pyrazole, pyrazine, isothiazole, isoxazole, pyrazolidine, pyrimidine, pyridazine, pyrrolidine, indolizine, indole, isoindole, indazole, purine, isoquinoline, naphthyridine, quinoxaline, 

carbazole, phenanthroline, phenazine, phenothiazine, phenoxazine, phenanthridine, pyrroline, imidazolidine, pyrazoline, imidazoline, piperidine, piperazine, indoline and thianthrene, and that has a sulfide group or a mercapto group bonded adjacently to the heterocyclic group (= amine carboxylic acids such as diethylenetriamine N,N,N’,N”,N”-5 acetic acid) [ƿ [0044] and ƿ [0045]].
	Regarding claim 5, JP ‘693 teaches the tin or tin alloy electroplating bath further comprising at least one additive selected from a surfactant, an antioxidant, a brightening agent, a semi-brightening agent, a pH adjusting agent and an antifoaming agent (= adding a conductive salt, a pH buffer, an antioxidant and/or a surfactant) [ƿ [0050]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

III.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuji et al. (US Patent No. 7,628,903).
	Regarding claim 1, Tsuji teaches a tin or tin alloy electroplating bath, comprising: 

(A) a soluble salt of a stannous salt or a mixture of a stannous salt (= the salts of metals which generate alloys with silver can be any soluble salt that generates various metal ions, such as Sn2+) [col. 11, lines 61-67] and a salt of a metal selected from zinc, nickel, bismuth, cobalt, indium, antimony, gold, silver, copper and lead (= the silver salt) [col. 11, lines 53-60]; 
(B) an acid or a salt thereof (= aliphatic carboxylic acid) [col. 12, line 66 to col. 13, line 3]; and 
(C) a branched polyoxyalkylene compound selected from the group consisting of the following compounds (C1), (C2), (C3), (C4) and (C5): 
(C1) an alkylene oxide adduct of aliphatic monoamine in which a plurality of oxyalkylene chains are bonded to a nitrogen atom of an amine structure in a molecule; 
(C2) an alkylene oxide adduct of aliphatic polyamine in which a plurality of oxyalkylene chains are bonded to at least one nitrogen atom of an amine structure in a molecule, excluding an ethylene oxide/propylene oxide adduct of ethylenediamine; 
(C3) an alkylene oxide adduct of trimethylolalkane or triethylolalkane in which 
oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; 
(C4) an alkylene oxide adduct of glycerin in which oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; and 
(C5) an alkylene oxide adduct of polyglycerin in which oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule 

(= concrete examples of non-ionic surface active agents include ones in which 2-300 moles of ethylene oxide (EO) and/or propylene oxide (PO) are addition condensed with C1-C22 aliphatic amines. For the C1-C22 aliphatic amine, examples include saturated and unsaturated fatty acid amines, such as propyl amine, butyl amine, hexyl amine, octyl amine, decyl amine, lauryl amine, myristyl amine, stearyl amine, oleyl amine, beef tallow amine, ethylene diamine, propylene diamine, and the like) [col. 13, lines 17-26; and col. 13, line 65 to col. 14, line 2).
	Regarding claim 2, Tsuji teaches wherein regarding the branched polyoxyalkylene compound (C), 
the compound (C1) is at least one selected from polyoxyethylene laurylamine, polyoxyethylene polyoxypropylene laurylamine, polyoxyethylene polyoxypropylene stearylamine and polyoxyethylene polyoxypropylene oleylamine, 
the compound (C2) is at least one selected from polyoxyethylene stearylpropylenediamine, propylenediamine polyoxyethylene polyoxypropylene, propylenediamine polyoxyethylene, propylenediamine polyoxypropylene, ethylenediamine polyoxyethylene and ethylenediamine polyoxypropylene, 
the compound (C3) is trimethylolpropane tripolyoxyethylene ether, 
the compound (C4) is polyoxypropylene glycerol ether, and 
the compound (C5) is polyoxypropylene polyglyceryl ether (= concrete examples of non-ionic surface active agents include ones in which 2-300 moles of ethylene oxide (EO) and/or propylene oxide (PO) are addition condensed with C1-C22 aliphatic amines. For the C1-C22 

aliphatic amine, examples include saturated and unsaturated fatty acid amines, such as propyl amine, butyl amine, hexyl amine, octyl amine, decyl amine, lauryl amine, myristyl amine, stearyl amine, oleyl amine, beef tallow amine, ethylene diamine, propylene diamine, and the like) [col. 13, lines 17-26; and col. 13, line 65 to col. 14, line 2).
	Regarding claim 3, Tsuji teaches the tin or tin alloy electroplating bath further comprising: 
at least one complexing agent (D) selected from a sulfide compound selected from the following compound (a), compound (b) and compound (c); a heterocyclic sulfur-containing compound corresponding to the following compound (d); oxycarboxylic acid; polycarboxylic acid; aminocarboxylic acid; pyrophosphoric acid; polyamine; amino alcohol; and salts thereof: 
(a) an aliphatic sulfide compound represented by the following formula (a):
				Xn-R1-S-(CH2CH2S)m-R2-Xn	(a)
in which R1 and R2 are C2-C4 alkylene; X is selected from OH, SO3H, SO3M in which M is an alkali metal, ammonia or amine, NRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and CONRaRb in 
which Ra and Rb are hydrogen or C1-C6 alkyl, and may be bonded to any carbon atom in an alkylene chain included in R1 and R2; m is an integer of 1 to 2; and n is an integer of 1 to 4; 
(b) an aliphatic sulfide compound represented by the following formula (b):
 			H-(OA)n-S-(OA)n-H	(b) 
in which A is ethylene or propylene with a hydroxyl group optionally bonded to a carbon atom included in an ethylene or propylene chain; and n is an integer of 1 to 25; 
(c) an aromatic sulfide compound having one or repeated mono-, di- or trisulfide bond, 

and having one or more basic nitrogen atoms in at least one of atom groups disposed on both sides of the bond and selected from aliphatic, alicyclic, aromatic ring and heterocyclic atoms; and 
(d) a heterocyclic sulfur-containing compound that has a monocyclic heterocyclic group or a fused heterocyclic group containing 1 to 5 atoms of at least one selected from nitrogen, sulfur and oxygen, excluding pyridine, morpholine, benzimidazole, benzothiazole and benzoxazole ring groups, and the monocyclic heterocyclic group or the fused heterocyclic group being any one of heterocyclic groups selected from tetrazole, triazole, thiazole, thiadiazole, imidazole, quinoline, furan, morpholine, thiophen, pyridine, oxazole, oxadiazole, pyrrole, pyrazole, pyrazine, isothiazole, isoxazole, pyrazolidine, pyrimidine, pyridazine, pyrrolidine, indolizine, indole, isoindole, indazole, purine, isoquinoline, naphthyridine, quinoxaline, 
carbazole, phenanthroline, phenazine, phenothiazine, phenoxazine, phenanthridine, pyrroline, 
imidazolidine, pyrazoline, imidazoline, piperidine, piperazine, indoline and thianthrene, and that has a sulfide group or a mercapto group bonded adjacently to the heterocyclic group (= at least one type of compound represented by a general formula (1): Re-Ra-[(X-Rb)L-(Y-Rc)M-(Z-Rd)N]-Rf. For example, 3,6-dithiaoctane-1,8-diol, represented by [HOCH2CH2S-CH2CH2-SCH2CH2OH]) [col. 3, line 56 to col. 4, line 35; and col. 8, lines 50-53].
	Regarding claim 5, Tsuji teaches the tin or tin alloy electroplating bath further comprising at least one additive selected from a surfactant, an antioxidant, a brightening agent, a semi-brightening agent, a pH adjusting agent and an antifoaming agent (= other than the 
various components described, additives, such as surface active agents, brightening agents, 

semi-brightening agents, smoothing agents, pH modifying agents, buffering agents, auxiliary complexing agents, suppressing complexing agents, oxidation inhibiting agents, conductive salts, and the like, can be added to the plating bath depending on the objective) [col. 13, lines 4-10]. 

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-021693 
(‘693) as applied to claims 1, 3 and 5 above, and further in view of Tsuji et al. (US Patent No. 

7,628,903).
	JP ‘693 is as applied above and incorporated herein.
Regarding claim 2, the bath of JP ‘693 differs from the instant invention because JP ‘693 does not disclose wherein regarding the branched polyoxyalkylene compound (C), 
the compound (C1) is at least one selected from polyoxyethylene laurylamine, polyoxyethylene polyoxypropylene laurylamine, polyoxyethylene polyoxypropylene stearylamine and polyoxyethylene polyoxypropylene oleylamine, 
the compound (C2) is at least one selected from polyoxyethylene stearylpropylenediamine, propylenediamine polyoxyethylene polyoxypropylene, propylenediamine polyoxyethylene, propylenediamine polyoxypropylene, ethylenediamine polyoxyethylene and ethylenediamine polyoxypropylene, 
the compound (C3) is trimethylolpropane tripolyoxyethylene ether, 
the compound (C4) is polyoxypropylene glycerol ether, and 
the compound (C5) is polyoxypropylene polyglyceryl ether.
	JP ‘693 teaches further, the tin-silver alloy plating bath used may be used by adding a conductive salt, a pH buffer, an antioxidant and/or a surfactant. In the tin and tin alloy plating baths, such components are known to be added, and these components can be added to the plating bath. As for these conductive salts, pH buffers, antioxidants, and surfactant, known compounds can be used in tin and tin alloy plating baths (ƿ [0050]).
	Like JP ‘693, Tsuji teaches silver-tin plating baths (col. 11, lines 35-46). 
Concrete examples of non-ionic surface active agents include ones in which 2-300 moles of ethylene oxide (EO) and/or propylene oxide (PO) are addition condensed with the following: C1-C20 

alkanols, phenols, naphthols, bisphenols, C1-C25 alkylphenols, arylalkylphenols, C1-C25 alkylnaphthols, C1-C25 alkoxylated phosphoric acids (salt), sorbitan esters, styrenated phenols, polyalkyleneglycols, C1-C22 aliphatic amines, C1-C22 aliphatic amides; or C1-C25 alkoxylated phosphoric acids (salts), and the like (col. 13, lines 17-26).

For C1-C22 aliphatic amide, examples include amides such as propionic acid, butyric acid, caprylic acid, capric acid, lauric acid, myristylic acid, plamitic acid, stearic acid, oleyic acid, behenic acid, coconut oil fatty acid, beef tallow fatty acid, and the like (col. 13, line 65 to col. 14, line 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surfactant described by JP ‘693 with wherein regarding the branched polyoxyalkylene compound (C), 
the compound (C1) is at least one selected from polyoxyethylene laurylamine, polyoxyethylene polyoxypropylene laurylamine, polyoxyethylene polyoxypropylene stearylamine and polyoxyethylene polyoxypropylene oleylamine, 
the compound (C2) is at least one selected from polyoxyethylene stearylpropylenediamine, propylenediamine polyoxyethylene polyoxypropylene, propylenediamine polyoxyethylene, propylenediamine polyoxypropylene, ethylenediamine polyoxyethylene and ethylenediamine polyoxypropylene, 
the compound (C3) is trimethylolpropane tripolyoxyethylene ether, 
the compound (C4) is polyoxypropylene glycerol ether, and 
the compound (C5) is polyoxypropylene polyglyceryl ether
because non-ionic surface active agents including ones in which 2-300 moles of ethylene oxide (EO) and/or propylene oxide (PO) are addition condensed with C1-C22 aliphatic amines are known surfactants used in tin-silver alloy plating baths.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tsuji et al. (US Patent No. 6,607,653) is cited to teach an aliphatic sulfide compound represented by the formula (1): Re-Ra-[(X-Rb)L-(Y-Rc)M-(Z-Rd)N]-Rf (col. 3, lines 9-42) and a sulfide compound (excluding dithiodianiline) having a basic nitrogen atom represented by the formula (2): Rg-[(S)x-Rh]p-[(S)y-Ri]q (col. 3, line 43 to col. 4, line 19).
Kusunoki et al. (US Patent Application Publication No. 2014/0054175 A1) is cited to teach the surfactant comprising an N,N’,N’-polyoxyethylene-N-alkyl-1,3-diaminopropane (page 3, [0046]).
	JP 2015-036449 is cited to teach an aliphatic sulfide compound chosen from formula (1): X-R1-S-(CH2CH2S)m-R2-X and formula (2): H-(OA)n-S-(OA)n-H (ƿ [0010]).

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system.  Status information for published applications 
may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 23, 2021